Citation Nr: 0014109	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fibula.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the veteran's claim seeking entitlement 
to an increased (compensable) rating for residuals of a 
fractured right fibula.  By the same rating decision, the RO 
also denied the veteran's claims seeking entitlement to 
service connection for a right hip and right foot condition 
as secondary to the veteran's service-connected residuals of 
a fractured right fibula.  

It is noted that the veteran's claim was remanded by the 
Board in June 1998.  

By rating decision dated March 2000, the RO denied the 
veteran's claims for service connection for a fracture of the 
right tibia, service connection for a low back strain, 
service connection for shortening of the right leg, and 
denied a total disability rating based on individual 
unemployability.  Inasmuch as the veteran has not file a 
notice of disagreement (NOD) with these issues, these issues 
are not in appellate status.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran does not have malunion of his right fibula.  

3.  The veteran does not have slight knee or ankle disability 
related to his service-connected residuals of a fracture of 
the right fibula.  

4.  The veteran's current right foot and right hip disorders 
are not related to service; they are also not related to the 
veteran's service-connected residuals of a fracture of the 
right fibula.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of a fracture of the right fibula have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 
4.7, 4.40, 4.45, 4.71(a), Diagnostic Code  5262 (1999).

2.  Right hip and right foot disorders were not incurred in 
or aggravated by service, and are not proximately due to the 
veteran's service-connected residuals of a fracture of the 
right fibula. 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran fractured his 
right fibula in December 1951.  An x-ray on December 19 
revealed healed fractures of the shafts of the right tibia 
and fibula a the junction of the lower and middle thirds.  In 
addition, there was an old fracture of the fibula at the 
junction of the upper and middle thirds which appeared to 
have undergone fibrous union despite exuberant callus.  It 
was noted that there was a remote possibility that this 
represented a recent fracture thru old callus, but this was 
noted to be unlikely.  A cast was applied to the right leg on 
December 19.  

The cast was removed on January 16, 1952.  An x-ray taken on 
January 18, 1952, noted that re-examination of the right leg 
after about 4 weeks revealed little change in the previously 
reported fracture of the upper fibula, although there might 
have been an initial bony union.  An x-ray taken in May 1952 
showed two solidly united fractures of the fibula, one lying 
in the mid portion, and one lying in the upper third, with 
good position and alignment of the fragments.  There was also 
a fracture which was solidly healed at the junction of the 
middle and lower thirds of the tibia, with excellent 
alignment of the old fragments.  The service medical records 
do not show treatment for right foot or right hip disorders.  

A copy of a private treatment record from March 1994 noted 
that the veteran had mild degenerative changes involving both 
hips.  

Copies of treatment records were submitted from the Mercy 
Hospital from 1994 and 1995.  When the veteran was 
hospitalized in April 1994 for an unrelated disorder, it was 
noted that the veteran had been in his usual state of health 
until he developed discomfort in the hip region radiating 
down to the right groin and right thigh.  

A VA x-ray report of the foot from May 1995 noted mild 
vascular calcification, and mild midfoot hypertrophic spur 
formation.  

A VA x-ray report of the right leg from May 1995 noted an old 
healed right tibial and fibular shaft fractures.  

Copies of VA Medical Center treatment records were submitted 
from May 1995 to January 1996.  In August 1995, the veteran 
was seen for back pain on his right side, down his right 
thigh and calf.  Examination showed decreased reflex of the 
right knee, and decreased strength with toe walking.  
Assessment was neural compromise.  

The veteran underwent a VA examination in December 1995.  The 
veteran stated that he worked construction most of his life, 
and that on long days, his foot would ache.  The veteran 
indicated that in 1994 he developed new symptoms with 
reference to his right leg.  He described right buttock pain, 
with occasional radiation down the lateral aspect of the 
thigh, anterior knee, and medial aspect of the leg.  He 
recalled that at least 10 years ago, he required building up 
of his right shoe.  Examination of the right leg revealed a 
palpable callus on the right medial tibia, maybe 5 inches 
above the medial malleolus.  The area was not particularly 
tender, and the callus appeared firm.  There was good range 
of motion of the ankle.  He complained of a vague pins and 
needles feeling along the medial aspect of the right lower 
leg along the ankle and medial foot.  It was not numb, 
however.  The relevant impression was history of fractured 
tibia and fibula, with a well-healed fracture by x-ray and 
exam.  

Copies of VA Medical Center treatment records were submitted 
from February 1996 to July 1996.  The veteran underwent a 
nerve conduction study in February 1996  to rule out right-
sided L4-L5 radiculopathy.  The study was essentially normal, 
with the only change on nerve conduction study being a 
minimally prolonged distal motor latency, but this was 
associated with a very normal motor conduction velocity with 
doubtful significance.  The veteran was seen for his foot at 
the VA Medical Center in April 1996.  He complained of a 
tingling feeling in the ball of his right foot and a sharp 
pain in his hip.  All range of motion and muscle testing was 
within normal limits.  Assessment was neuroma and leg length 
discrepancy. 

In a statement dated May 1996, the veteran wrote that he was 
not able to work, except when he was sitting down.  

The veteran underwent a VA examination in June 1996.  It was 
noted that the veteran had not required treatment for his leg 
problem.  It was noted that in approximately 1989, the 
veteran began to develop symptoms in his right leg, with 
aching in the right calf after standing for a few minutes.  
He described discomfort up the back of the knee, into the 
posterior thigh, hip, buttock, and posterior iliac crest on 
the right.  He stated that walking was better tolerated 
although he would develop the same pain after mowing his lawn 
for an hour or after walking a significant distance.  
Examination of the right lower leg showed that the veteran 
had a palpable callus 2/3 of the way down on the medial 
aspect of the leg, which was firm and nontender.  The 
examiner stated that there was no difference in leg length.  
The examiner's impression was that the veteran did not have a 
measurable leg length discrepancy in the calf, where one 
would expect a leg length discrepancy, from his fracture.   

A VA x-ray report of the right leg from June 1996 noted 
evidence of old healed fractures of the distal right tibial 
and fibular shafts.  It was noted that osseous and soft 
tissue structures did not appear otherwise unusual.  

In a statement dated June 1996, the veteran asserted that 
while at podiatry having his casting done, the doctor had 
told him that the shortness of his right leg was the cause of 
his neuroma since he had to place the weight on the ball of 
his right foot, and that this created an off-balance gait or 
limp, which damaged the hip.  

In a statement dated June 1996, the veteran asserted that 
while he was at podiatry, that a technician had told him that 
his leg being shorter could very well have caused the 
problems he was having with his foot and hip.  

The veteran underwent a VA examination in September 1996.  He 
stated that he first developed symptoms from his fractured 
tibia and fibula in 1988/1989 when he began to have numbness 
along the medial aspect of the right foot, which spread up to 
the back and to the right iliac crest area.  It was noted 
that the veteran later developed some tightness in the right 
calf and noted that the discomfort in the hip radiated down 
to the calf and then radiated back up to the right iliac 
crest, and that this had gradually worsened.  

The veteran had a small amount of arthritis in both hips.  It 
was noted that the veteran was discovered to have a Morton's 
neuroma in the first/second web of the right foot.  
Examination showed that there was a callus over the site of 
the fracture in the right tibia as had been noted previously.  
In the standing position, the veteran showed no pelvic tilt 
that was obvious.  The veteran had pain to upward pressure in 
the web between the first and second right metatarsal heads, 
the site of the Morton's neuroma.  Examination showed that 
movement in the right hip area was entirely normal in all 
motions.  Diagnosis was residuals of fracture of the right 
tibia and two fractures, of the right fibula, well-healed.  
The examiner commented that the difference in length in the 
lower extremities was within the normal range.  The examiner 
commented that it was not apparent to him that his symptoms 
in the right hip and foot were caused or aggravated by the 
residuals of the right leg fracture.  The examiner commented 
that the development of the Morton's neuroma did not appear 
to be secondary to any significant difference in length of 
the lower extremities as a result of the fracture.  

Copies of VA Medical Center treatment records were submitted 
from August 1995 to September 1997.  They show that the 
veteran was seen for a limb length discrepancy and a neuroma 
of the right foot.  

In October 1996, the veteran submitted an article from 
Prevention Magazine about stopping foot pain.  

In a February 1997 letter, Dr. J. S. responded to a letter 
that the veteran wrote to him.  He noted that limb length 
discrepancy can be a causative factor for the development of 
foot and ankle pathologies, specifically Morton's neuroma.  
He wrote that the biggest issue was to document the extent of 
the shortness, and whether or not it was the result of the 
fracture.  He wrote that the best method for documenting limb 
length discrepancies were radiographic testings.  

In a February 1997 letter, Dr. J. D. responded to a letter 
that the veteran had sent to him.  He wrote that it could not 
be stated that the shortness of the veteran's leg created a 
Morton's neuroma in his foot, as there was no proof in the 
medical literature that a shorter leg caused a Morton's 
neuroma.  

In the veteran's February 1997 notice of disagreement, he 
asserted that two doctors (Dr. Lewis and Dr. Ryken) and a 
technician all explained to him how his service-connected 
injury could plausibly have caused his right leg and hip 
problems.  

In February 1997, the veteran submitted a newspaper article 
about toes, as well as excerpts from the Merck Manual and the 
American Medical Association Encyclopedia of Medicine 
regarding foot disorders, specifically neuromas.  

In the veteran's March 1997 substantive appeal, he asserted 
that he could not work, and could only stand on his feet for 
limited periods of time depending on what he was doing.  The 
veteran described an accident which occurred in 1987 that 
affected his ability to work.  

A copy of an x-ray report from the Radiology Associates of 
Maine from April 1997 reported that old healed, non-
angulated, non-displaced fractures were suggested involving 
the distal shafts of the right tibia and fibula.  The 
examiner's impression was that no acute fracture was 
identified.  

A copy of a report from the Maine Medical Center from July 
1997 indicated that the veteran had a 9 millimeter shorter 
length on the right leg than the left leg.  

In a July 1997 letter, the veteran wrote that a podiatry 
technician and a doctor (Dr. Rykken) had both confirmed to 
him that what Dr. J. S. had written in his letter was 
absolutely correct.  

The veteran was afforded a hearing before the RO in August 
1997, a transcript of which has been associated with the 
claims folder.  The veteran asserted that he broke both the 
tibia and fibula in service.  He stated that after service, 
he first noticed problems with his leg in April 1989.  He 
indicated that he was wearing a shoe insert, and that this 
improved the pain in his leg.  The veteran described tingling 
and numbness in the break area.  He described pain in his 
right ankle, if he stood for a long period.  He also 
described pain in his calf muscle which radiated up into his 
knee, and into the area in his hip.  The veteran stated that 
he had not been to a doctor for his ankle problem since 
service.  

At the veteran's hearing, he submitted a number of articles 
about Morton's neuromas, lower limb traumas, and narrowing of 
the joint space of the hip after traumatic shortening of the 
femur.  

The veteran underwent a VA examination in October 1997.  The 
veteran asserted that the old fracture of the right shin bone 
and fibula was a problem with healing of skin lesions below 
the level of the fracture.  The veteran claimed that 
occasionally it took 2 years for cuts or bruises to heal in 
the area of the old fracture.  The veteran stated that his 
lateral right foot hurt at night, and that his medial right 
ankle felt tingly and painful.  The right calf was said to be 
tingly up to the knee.  The pain in the right posterior hip 
was said to be intermittent.  Examination showed toe and heel 
walking done well.  There were no motor or sensory deficits 
in the lower extremities.  The pedal pulses were normal, and 
the hips had a good range of motion.  Both ankles had good 
range of motion.  

The examiner's impressions were status post fracture, right 
tibia and fibula, shaft, with good healing; shortening of the 
right leg by 7 millimeters; splayfoot condition, bilateral.  
The examiner commented that a July 1997 scanogram showed 
shortening of the right tibia by 7 mm. compared to the left 
leg.  Regarding the Morton's neuroma, the examiner stated 
that the history of that condition was not thought to be 
directly related to the fractures, but due to collapse of the 
anterior transverse arch bilaterally, which the examiner 
stated was a very common condition in adulthood.  The 
examiner stated that the veteran's hips were alright.  The 
examiner stated that there was no weakened movement, no 
excess fatigability secondary to the diagnoses.  The examiner 
also commented that there was no incoordination.  

The veteran underwent a VA examination for his feet in 
October 1997.  It is noted that the examining physician was a 
Dr. "Lewis".  The examiner reviewed a scanogram which 
confirmed a nine millimeter shortness of the right lower 
extremity.  The examiner commented that this was not an 
insignificant difference.  The examiner commented that the 
veteran was wearing a heel lift on the right side which 
appeared to relieve a lot of his symptoms.  The examiner 
stated that he believed the veteran had a Morton's neuroma, 
but that it was effectively treated with appropriate inserts 
with a metatarsal raise to spread out the metatarsal heads 
and reduce pain from the neuroma.  The examiner did not think 
that the veteran had continued problems from his Morton's 
neuroma.  The examiner concluded by opining that the Morton's 
neuroma pain that the veteran presented with approximately 
six months prior was a direct result of the external rotation 
and supination of the right foot during gait, which the 
examiner believed was a direct result of the tibial fracture 
and subsequent limb length discrepancy and increased external 
rotation of the foot.   

There is a letter of record dated September 1998 showing that 
the RO wrote to the Northern Cumberland Memorial Hospital for 
records.  

The veteran underwent a VA examination in April 1999.  It was 
noted that the veteran's past medical history indicated that 
at age 14, he was run over by a truck, breaking both bones 
below the right knee.  The veteran stated that the occasional 
pain developing in the right lateral calf over the area of 
the fibula was likened more to a tingling sensation rather 
than pain with some rare episodes of pain that occasionally 
also extended into the right posterior hip.  The veteran 
stated that occasionally his right leg hurt all over at 
night.  Examination showed that heel and toe walking was done 
well.  There were no motor or sensory deficits in the lower 
extremities.  The pedal pulses were normal.  Straight leg 
raising bilaterally was 90 degrees without pain.  The deep 
tendon reflexes were normal.  Both ankles had good range of 
motion with plantar motion bilaterally of 35 degrees, and 
dorsal extension bilaterally of 10 degrees.  The veteran 
claimed decreased sensation in the right lateral calf and 
right dorsal foot.  It was noted that x-rays of the right 
tibia and fibula revealed a healed fracture of the mid 
portion of the tibial and fibular shaft in good alignment and 
rotation.  It was noted that the fibula on the right revealed 
two healed fractures.  

The examiner's impressions were status post fractures of 
right fibula, and metatarsalgia, bilateral, with splay foot 
condition.  The examiner commented that shortening of the 
right leg was not due to the fracture of the right fibula, 
but due to the civilian accident at age 14 when both bones, 
tibia and fibula of the right leg were fractured.  The 
examiner commented that a fracture of the fibula alone would 
not produce a leg length inequality, and would not produce 
collapse of the metatarsal arch with development of a 
Morton's neuroma.  The examiner commented that the old healed 
fracture was not producing weakened movement or easy 
fatigability.  

The veteran underwent a VA examination in December 1999.  The 
examiner commented that the service-connected fracture of the 
right upper fibula did not affect the right knee or right 
ankle.  The examiner commented that there was an old 
pseudoarthrosis of a fracture of the right lateral malleolus 
that was asymptomatic and produced no functional impairment.  
The examiner commented that the date when this occurred was 
unknown, and it may have been a congenital abnormality with 
fibrous union or an unrecognized accident in civilian life.  

The examiner commented that the sensation in the right calf 
was thought to be due to chronic radiculopathy due to 
extensive hypertrophic changes in the upper lumbar spine on 
the right.  The examiner stated that since the fibula assumed 
only 1/6 of the weight-bearing task of the leg, that the 
impact of such fracture was small.  He stated that this was 
enforced by the fact that the fracture was totally healed 
without deformity.  There was no incoordination in the right 
knee or ankle attributable to the fracture of the right 
fibula, nor was there pain at the time of the examination.  
The veteran claimed decreased sensation in the right 
posterior, lateral, and medial calf, as well as decreased 
sensation in the left lateral, as well as the right dorsal 
and medial foot.  Examination of the knees showed no effusion 
on either side.  Range of motion bilaterally was from 0 to 
140 degrees.  Patellofemoral crepitation bilaterally was 1+ 
(out of a possible 4).  There was medial ridging on the right 
of 2+ and on the left of 1+.  The ligaments were normal.  
There was mild diffuse degenerative changes as indicated by 
medial ridging.  The pedal pulses on the left side were 
diminished.  

It was noted that x-rays of the right ankle revealed what 
appeared to be a pseudoarthrosis involving the lateral 
malleolus with rounded off bony edges.  X-rays of the right 
tibia and fibula revealed a healed fracture of the mid 
portion of the tibia and fibular shaft in good alignment and 
rotation.  It was noted that the fibula on the right revealed 
two healed fractures.  The examiner's impressions were status 
post fracture of the right fibula, and metatarsalgia, 
bilateral, with splay foot condition.  

A VA x-ray report from December 1999 provided an impression 
of no acute or old fracture of the lateral malleolus, with an 
old ununited fracture of the distal and lateral aspect of the 
tibia, with no change since previous examination.  


Analysis

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fibula.  

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.  When there is malunion of the 
tibia and fibula, with a slight knee or ankle disability, 
then a 10 percent rating is assigned. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5262. (1998).

The United States Court of Veterans Appeals (Court) has held 
that consideration of a rating exceeding that permissible 
under the Rating Schedule may be assigned pursuant to 
38 C.F.R. § 4.40, 4.45 based on a greater limitation of 
motion or weakness due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran's disability has been evaluated by the RO under 
Diagnostic Code 5262 as noncompensably disabling.  In order 
to get an increased rating to 10 percent, the evidence must 
show that there is malunion of the tibia and fibula, with a 
slight knee or ankle disability.  As will be described below, 
the evidence does not show such findings. 

The evidence does not show that there is malunion of the 
tibia and fibula.  A VA x-ray report from May 1995 noted an 
old healed right tibial and fibular shaft fractures.  While a 
VA x-ray report from December 1999 noted an old ununited 
fracture of the distal and lateral aspect of the tibia, it is 
noted that the veteran is not service connected for a 
fracture of the right tibia; rather, he is service connected 
for a fracture of the right fibula.  At the veteran's 
December 1999 VA examination, the examiner noted that x-rays 
revealed a healed fracture of the mid portion of the right 
tibia and fibular shaft in good alignment and rotation.  

Regarding a disability of the right knee or ankle, the 
veteran has described discomfort, pain, tingling, and 
numbness in his right leg.  However, these symptoms are not 
the result of the veteran's service-connected fracture of the 
right fibula.  At the veteran's December 1999 VA examination, 
the examiner specifically commented that the fracture of the 
right upper fibula did not affect the right knee or ankle, 
and that there was no incoordination in the right knee or 
ankle attributable to the fracture of the right fibula.  The 
examiner went on to state that since the fibula assumed only 
1/6 of the weight-bearing task of the leg, that the impact of 
such fracture was small.  

It is noted that the veteran fractured his right tibia and 
fibula prior to service, and that such fracture was at the 
lower and middle thirds of the leg.  Any symptomatology 
attributed to such fractures can not be considered in rating 
the veteran's service-connected residuals of a fracture of 
the right fibula.  The examiner at the December 1999 VA 
examination also commented that the sensation in the 
veteran's right calf was due to chronic radiculopathy due to 
extensive hypertrophic changes in the upper lumbar spine on 
the right.  

Accordingly, for the reasons described above, an increased 
(compensable) rating is not warranted pursuant to Diagnostic 
Code 5262.  Inasmuch as the symptomatology in the veteran's 
right knee and ankle has not been attributed to his service-
connected fracture of the right fibula, the veteran is not 
entitled to an increased rating, even when functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, and incoordination are considered.  38 C.F.R. 
§ § 4.40, 4.45.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's residuals of a fracture of the right fibula.  The 
Board did not base its decision solely on a single VA 
examination as one of the major factors for consideration in 
this case.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.

In summary, the Board finds that the veteran has not met the 
criteria for an increased (compensable) rating for residuals 
of a fracture of the right fibula.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 


Entitlement to service connection for right hip and right 
foot disabilities.

The veteran's claims for service connection for right hip and 
right foot disabilities are well grounded, meaning plausible, 
and the file shows that the VA has fulfilled its duty to 
assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107 (a). (West 1991).

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

As will be described below, the preponderance of the evidence 
is against the veteran's claim for service connection for 
right hip and right foot disabilities.  The evidence does not 
show that the veteran received treatment for right hip or 
right foot disorders in service, nor is the veteran 
contending that he injured his right hip or right foot in 
service.  Rather, the veteran's contention is that his right 
hip and right foot disorders are related to the fracture of 
the right fibula for which he is service-connected.  

It is clear that the veteran has current right foot and right 
hip disorders.  At the veteran's April 1999 VA examination, 
the examiner diagnosed the veteran with metatarsalgia, 
bilateral, with splay foot condition.  At the veteran's 
September 1996 VA examination, it was noted that he had a 
small amount of arthritis in both hips, and a Morton's 
neuroma in the first/second web of the right foot.  It is the 
veteran's contention that his fractured right fibula from 
service caused his right leg to shorten, which caused his 
neuroma (since he had to place his weight on the ball of the 
right foot), and that this caused an off-balance gait or 
limp, which damaged his hip.  

There are a number of medical opinions regarding the etiology 
of the veteran's right foot and right hip disorders.  Dr. J. 
S. wrote in a February 1997 letter that limb length 
discrepancy can be a causative factor for developing a 
Morton's neuroma.  He did not state that the veteran's right 
limb shortness was the result of the service-connected 
fractured fibula.  He did not profess an opinion on this 
question - rather, he stated that the biggest issue in the 
veteran's case was to determine whether or not the limb 
shortness was the result of the fracture.  

The veteran contends that several VA physicians also told him 
that the shortness of his right leg was the cause of his 
neuroma, which created a limp, which damaged his hip.  It is 
noted that none of the aforementioned opinions from the VA 
physicians are of record.  However, even if it is conceded 
that the shortness of the veteran's right leg caused his 
neuroma, which then damaged his hip, the evidence does not 
show that the shortness of the veteran's right leg is 
actually due to the service-connected fracture of the right 
fibula.  It is noted that the veteran also fractured his 
tibia, and he is not service connected for this fracture.

The veteran wrote in his February 1997 notice of disagreement 
that several VA physicians had explained to him how his 
service-connected injury could plausibly have caused his 
right leg and hip problems (the veteran referred to Drs. 
"Lewis" and "Ryken" or "Rykken").  Regarding Dr. 
"Ryken" or "Rykken", it is pointed out that there is a 
reference to his treating the veteran in August 1995 as a 
physician assistant.  Regarding Dr. "Lewis", it is noted 
that he was the physician at the veteran's October 1997 VA 
foot examination.  At such examination, he opined that the 
Morton's neuroma pain was a direct result of the external 
rotation and supination of the right foot during gait, which 
was a direct result of the tibial fracture and subsequent 
limb length discrepancy and increased external rotation of 
the foot.  However, it is important to emphasize that the 
veteran is not service connected for a tibial fracture; he is 
only service connected for a fracture of the fibula.  

Another opinion regarding the etiology of the veteran's right 
foot disorder was obtained at the veteran's April 1999 VA 
examination.  At such examination, the examiner commented 
that the veteran's right leg shortening was not due to the 
fracture of the right fibula, but due to his accident at age 
14, when both bones, tibia and fibula of the right leg were 
fractured.  The examiner commented that a fracture of the 
fibula alone would not produce a leg length inequality, and 
would not produce collapse of the metatarsal arch with 
development of a Morton's neuroma.  

The Court has held that once a benefits claim is well 
grounded, the presumption that the opinions of those 
physicians in favor of the veteran are entitled to full 
weight no longer applies, and the Board can determine the 
question of service connection by weighing and balancing 
them, together with all the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  Assuming that the VA doctors that the 
veteran spoke of did actually tell him that his service-
connected injury could plausibly have caused his right leg 
and hip problems, these opinions are still outweighed by the 
aforementioned VA opinions from October 1997 and April 1999.  

More weight is given to the opinions from October 1997 and 
April 1999 since these opinions were obtained with the 
specific purpose in mind of determining the etiology of the 
veteran's right hip and foot disorders.  Also, it is noted 
that the opinion from April 1999 is based on a more 
comprejensive review of the veteran's medical history, i.e., 
in addition to referring to the veteran's accident in 
service, where he fractured only his fibula, it refers to the 
accident that the veteran sustained prior to service where he 
fractured both his tibia and fibula.  

While the veteran contends that his right foot and right hip 
disorders are related to his fracture of the right fibula 
which he sustained in service, the veteran is not a physician 
and is not competent to provide evidence requiring medical 
expertise.  He is not competent to link his right hip and 
foot disorders to his service-connected fracture of the right 
fibula.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In conclusion, the competent evidence, that is the medical 
evidence, does not show that the veteran's right hip and 
right foot disorders are related to his service-connected 
residuals of a fracture of the right fibula such that he 
could be granted service connection on a secondary basis.  
The evidence also does not show that the veteran's current 
right hip and right foot disorders are related to a disease 
or injury in service.  Accordingly, service connection is not 
available on a direct or secondary basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for right hip and right foot 
disabilities must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased (compensable) rating for residuals of a fracture 
of the right fibula is denied.

Entitlement to service connection for right hip and right 
foot disabilities is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



